DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Lin (EP 2815781) and Matsumoto et al. (JP 2018126355).
Lin discloses an anti-explosion gas generator for health use which generates a gas mixture of hydrogen and oxygen. The gas mixture of hydrogen and oxygen is produced by the electrolysis of water. The electrolysis device 100 comprises an electrolysis tank 102 for accommodating electrolytic water 104. The electrolysis tank 102 comprises two electrodes 106A and 106B respectively representing a cathode and an anode. The electrodes 106A and 106B are coupled to a power supply ([0020]; Figure 1). When the electrodes 106A and 106B are powered, the electrolyzed water 104 in the electrolysis tank 102 will be electrolyzed to generate hydrogen and oxygen. The hydrogen and oxygen are released to the upper part of the electrolysis tank 102 to form a gas mixture 108 which is exported from a gas line 110 for usage ([0021]; Figure 1). A gas mixing system 200 can be coupled to the electrolysis device 100 via the gas line 110 to receive the gas mixture 108. The gas mixing system 200 comprises a humidifier 204 adapted to filter out other gases or impurities in the gas mixture. The gas mixing system 200 further comprises an atomized/volatile gas mixing tank 210 coupled to the humidifier 204 for receiving the filtered gas 208. The filtered gas 208 is then mixed with atomized gas 212 to form a health gas 214. The atomized/volatile gas mixing tank 210 further comprises an oscillator 216 for atomizing or vaporizing a liquid 218 and a liquid 220 in the atomized/volatile gas mixing tank 210, thereby generating atomized gas 212. The liquid 218 can be pure water to serve as an atomized base liquid and the liquid 220 can be an essential oil, a medicinal liquid, pure water, or a combination thereof ([0023]; Figure 2). Lin does not teach that the gas generator is adapted to accommodate a tubular portable heating-type smoking device main body, wherein when power is supplied to the smoking device main body, a smoking cartridge mounted to an upper portion of the smoking device is heated to generate a nicotine or aroma containing steam from the upper portion.
Matsumoto et al. discloses an electronic cigarette comprising a battery 24, heater 32, and a suction component generating part 31 for generating steam when heated by heater 32, provided in a thin and long case 1 with one end thereof being a suction part 1a. The case 1 further includes, at a vicinity of the suction part 1a thereof, a hydrogen generating part 40 for generating hydrogen by reaction with the steam (Abstract; Figures 1-3). Matsumoto et al. does not disclose a device configured to accommodate a smoking device main body, or that the hydrogen is generated from an electrolysis tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747